Title: From Thomas Jefferson to Archibald Stuart, 5 September 1797
From: Jefferson, Thomas
To: Stuart, Archibald


                    
                        Dear Sir
                        Monticello Sep. 5. 97.
                    
                    I furnished to Wm. Alexander of Augusta in 1795. nails to the amount of £16-10-3. The year following I gave Mr. Saml. Clarke an order on him for the amount. He talked about some suit he had employed Joseph Monroe to bring for him in my county, the proceeds of which were to pay me. But lawsuits against others are not paiments to me; and in fact Joseph Monroe has removed into a distant part of the country with which we have no communication. I inclose you Alexander’s original letter, and press copies of two I wrote him, the originals being in his hands. They contain the account. If you can collect the money from him with or without law, I shall be obliged to you: and you will be so good as to deduct from what he pays your fees of suit and commission for collecting. I am Dear Sir
                